           Case 1:17-cr-00301-DAD-BAM Document 43 Filed 08/25/20 Page 1 of 21


     Jeffrey T. Hammerschmidt, #131113
 1   Rena M. Harrison, #330925
     HAMMERSCHMIDT LAW CORPORATION
 2   2445 Capitol Street, Suite 150
     Fresno, CA 93721
 3
     Tel: (559) 233-5333
 4
     Fax: (559) 485-3852

 5   Attorneys for Defendant, Bryan Connor Herrell

 6                           UNITED STATES DISTRICT COURT FOR THE
 7                               EASTERN DISTRICT OF CALIFORNIA
 8
                                                     )       Case No.: 1:17-CR-00301
 9   UNITED STATES OF AMERICA                        )
                                                     )
10                  Plaintiff,                       )
                                                     )       SENTENCING MEMORANDUM OF
11          vs.                                      )       DEFENDANT BRYAN CONNOR
                                                     )       HERRELL
12   BRYAN CONNOR HERRELL,                           )
                                                     )
13                  Defendant.                       )
14
                                              I.
15
                                     SUMMARY OF ARGUMENT
16
            Bryan Connor Herrell pled guilty to a violation of 18 U.S.C. § 1962(d), Conspiracy to
17
     engage in a racketeer influence corrupt organization on January 27, 2020. This is a non-violent
18

19   offense and there are no identifiable victims. Mr. Herrell was in custody following his arrest on

20   November 14, 2017. He was released from custody on bond as of June 22, 2020. The
21
     Presentence Investigation Report provides the probation officer’s recommendation of 216
22
     months imprisonment and 3 subsequent years of supervised release. The defense requests that the
23

24
     court find that the appropriate sentence in this matter under the guidelines is 216 months.

25                                       II.
                        PROCEDURAL HISTORY OF THE PRESENT CASE
26

27          According to the Factual Basis for Plea, Mr. Herrell acted as a moderator on a Darkweb

28   marketplace known as AlphaBay. AlphaBay employed at least five other Moderators. All were




                                                         1
           Case 1:17-cr-00301-DAD-BAM Document 43 Filed 08/25/20 Page 2 of 21


     paid a salary in digital currency for their duties. Mr. Herrell moderated approximately 20,000
 1

 2   disputes during his time as a Moderator. AlphaBay had approximately 368,810 listings, 350,000

 3   active buyer accounts and more than 9,000 vendors. (PSR, Pgs. 4-5, paragraph 8.)
 4
            Mr. Herrell was arrested at his home on November 14, 2017. He and his family were
 5
     cooperative with the FBI investigation. AlphaBay was taken down On July 4, 2017,
 6

 7
     approximately four months before Mr. Herrell’s arrest. (Presentencing Report Pg. 4, paragraph

 8   8.)
 9          Mr. Herrell pled guilty on January 27, 2020 to a violation of 18 U.S.C. § 1962(d),
10
     Conspiracy to engage in a racketeer influence corrupt organization pursuant to a Plea Agreement.
11
                                                    III.
12

13    A BALANCING OF THE 18 U.S.C § 3553(a) FACTORS WARRANT A SENTENCE OF
       216 MONTHS INCARCERATION AS RECOMMENDED IN THE PRESENTENCE
14                           INVSTIGATION REPORT
15

16          A. Applicable Legal Standards

17          Section § 3553(a) provides that the sentence be “sufficient, but not greater than
18
     necessary to comply with the specific purposes set forth at 18 U.S.C. § 3553(a)(2).” United
19
     States v. Dorvee, 616 F.3d 174, 183 (2d Cir. 2010) (quoting United States v. Cavera, 550 F.3d
20
     180, 189 (2d Cir. 2008) (en banc); see also United States v. Ministro-Tapia, 470 F.3d 137, 142
21

22   (2d Cir. 2006). Those purposes are: (1) the nature of the offense and the history and

23   characteristics of the defendant; (2) the purposes of sentencing, described in § 3553(a)(2) to
24
     include (a) the need to reflect the seriousness of the offense, promote respect for the law, and
25
     provide just punishment; (b) the need to afford adequate deterrence to criminal conduct; (c) the
26

27
     need to protect the public from future criminal conduct by the defendant; and (d) the need to

28   provide the defendant with needed educational or vocational training, medical care, or other




                                                     2
           Case 1:17-cr-00301-DAD-BAM Document 43 Filed 08/25/20 Page 3 of 21


     correctional treatment in the most effective manner; (3) the kinds of sentences available; (4) the
 1

 2   Guidelines and their policy statements; (5) the need to avoid unwarranted sentencing disparities

 3   among defendants with similar records who have been found guilty of similar conduct; and (6)
 4
     the need to provide restitution. 18 U.S.C. § 3553(a).
 5

 6      Concerning the Guidelines, post-United States v. Booker, 543 U.S. 220 (2005), it is

 7   “emphatically clear that the Guidelines are guidelines – that is, they are truly advisory.” Dorvee,
 8
     616 F.3d at 183 (quoting Cavera, 550 F.3d at 189) (en banc). Although the Guidelines are to be
 9
     given “fair consideration” “before imposing” a sentence, “in the end, [the Court] must make an
10
     ‘individualized assessment’ of the sentence warranted by § 3553(a) ‘based on the facts
11

12   presented.’” United States v. Jones, 531 F.3d 163, 170 (2d Cir. 2008) (citations omitted); see

13   also Pepper v. United States, 562 U.S. 476, 487 (2011) (“It has been uniform and constant in
14
     the federal judicial tradition for the sentencing judge to consider every convicted person as an
15
     individual and every case as a unique study in the human failings that sometimes mitigate,
16
     sometimes magnify, the crime and the punishment to ensue.”) (internal quotations and citations
17

18   omitted). Regarding this individualized assessment, “[t]he Guidelines are not only not

19   mandatory on sentencing courts; they are also not to be presumed reasonable.” Nelson v. United
20
     States, 555 U.S. 350, 352 (2009) (emphasis in original). Indeed, the Court “may vary [from the
21
     Guidelines range] based solely on policy considerations, including disagreements with the
22

23
     Guidelines.” Kimbrough v. United States, 552 U.S. 85, 101 (2007) (quotations and citations

24   omitted); Gall v. United States, 552 U.S. 38, 47 (2007) (court need not find “extraordinary
25
     circumstances to justify a sentence outside of the Guidelines range”).
26

27

28




                                                      3
           Case 1:17-cr-00301-DAD-BAM Document 43 Filed 08/25/20 Page 4 of 21


        As discussed below, based on these factors, a sentence of 216 months is well warranted.
 1

 2   Additionally, Mr. Herrell requests that he be allowed to self-surrender to the below-requested

 3   prison.
 4

 5
        A. The Nature and Circumstances of the Offense
 6
         Mr. Herrell and defense counsel agree that the Presentence Investigation Report accurately
 7
     sets forth the nature and circumstances of the offense.
 8

 9      B. History and Characteristics of the Defendant

10
               1. History and Characteristics of Bryan Connor Herrell
11
        At 26 years old, Mr. Herrell should be graduating from college and starting his career and
12
     enjoying time with those he loves: his parents and siblings, including his brother, Benjamin.
13
     Benjamin Herrell is Mr. Herrell’s older brother who relied almost entirely upon Mr. Herrell for
14
     the high level of daily care a severely autistic person with a seizure disorder requires. Mr. Herrell
15

16
     has helped his parents care for Benjamin since he was able to and eventually transitioned into

17   Benjamin’s fulltime caregiver. See Exhibit A- Letter from Janice and Wayne Herrell.

18      Because Benjamin had such severe cognitive deficits, when Bryan Herrell was born in 1994,

19   their parents were concerned that Mr. Herrell may also share a similar diagnosis. Those fears

20   were founded. Mr. Herrell shoulders a diagnosis of Asperger’s Syndrome. See Exhibit A- Letter
21   from Janice and Wayne Herrell, pg. 6.
22      Mr. Herrell was released from Fresno County Jail on June 22, 2020. His parents, Janice and
23   Wayne Herrell are his third-party custodians. Attached as Exhibit C are letters from Mr. Herrell
24
     and his parents which discuss what life has been like since Mr. Herrell’s release from custody.
25
        C. The Purposes of Sentencing under § 18 USC 3553(a)(2)
26
         Mr. Herrell has specific psychosocial challenges because he has Asperger’s Syndrome.
27
     18 U.S.C. § 3553(a)(2) allows the court to consider Mr. Herrell’s unique challenges as
28
     adequately expressed in the Presentencing Investigation Report in fashioning a sentence.



                                                       4
            Case 1:17-cr-00301-DAD-BAM Document 43 Filed 08/25/20 Page 5 of 21



 1         1. A Sentence of 216 Months Incarceration Is Well Warranted
 2         18 U.S.C. § 3553(a)(2) states the need for the sentence imposed to not only reflect the
 3
     seriousness of the offense and to promote respect for the law, afford adequate deterrence to
 4
     criminal conduct, but to also provide the defendant with needed educational or vocational
 5
     training, medical care, or other correctional treatment in the most effective manner.
 6
           Mr. Herrell’s specific challenges can be effectively addressed during a period of
 7
     incarceration of 216 months as recommended in the Presentencing Investigation Report. Mr.
 8
     Herrell intends to use his time in custody to obtain educational and vocational training. He would
 9
     like to serve his custody time at an institution that will provide HVAC vocational training. See
10
     Exhibit B-Letter from Bryan Herrell.
11

12

13
           2. Mr. Herrell requests the Court Recommend to the Bureau of Prisons that Mr.

14
              Herrell Serve His Sentence at FPC Yankton or FCI Texarkana.

15         Mr. Herrell is aware that he will need vocational training while incarcerated to increase his

16   job prospects upon release. Mr. Herrell is interested in becoming an HVAC technician and has

17   researched which facilities offer this program while still remaining close to his family in Aurora,
18   CO.
19         Bureau of Prisons Policy Statement 5100.08 explains that “[t]o the extent practicable,
20   placement to the closest facility within 500 driving miles of the release area will be considered
21   reasonable, subject to bed availability, the prisoner’s security designation, the prisoner’s
22
     programmatic needs, the prisoner’s mental and medical health needs, any request made by the
23
     prisoner related to faith-based needs, recommendations of the sentencing court, and other
24
     security concerns of the Bureau of Prisons.” The release area is often the prisoners place of
25
     residence, and the Bureau prefers to place prisoners within 500 (driving) miles or closer to their
26
     place of residence. Bureau of Prisons Policy Statement 5100.08.
27
           Both FPC Yankton and FCI Texarkana offer HVAC vocational training and could provide
28
     any other programming necessary for Mr. Herrell. Both facilities are more than 500 driving miles



                                                       5
           Case 1:17-cr-00301-DAD-BAM Document 43 Filed 08/25/20 Page 6 of 21



 1   from Aurora, CO. Mr. Herrell is aware of this and is willing to be placed in either facility
 2   because of the vocational training available. Mr. Herrell is eligible to serve his sentence in a
 3
     camp and requests that he be recommended to serve his sentence at FPC Yankton as a first
 4
     choice. If FPC Yankton is unavailable or the Bureau determines that Mr. Herrell is ineligible for
 5
     placement at a minimum-security facility, Mr. Herrell requests that this court recommend he be
 6
     placed at FCI Texarkana.
 7

 8                                                 V.
                                               CONCLUSION
 9

10           Based on the foregoing, Mr. Herrell respectfully requests that this court follow the

11   sentence recommended by Probation of 216 months as well as make a recommendation to the
12
     Bureau of Prisons that he be incarcerated at either FPC Yankton or FCI Texarkana. Mr. Herrell
13
     requests that he be allowed to self-surrender and requests a surrender date at least six weeks after
14

15
     sentencing so that he has sufficient time to schedule and obtain dental surgery as listed in Janice

16   and Wayne Herrell’s recent letter.
17

18

19

20   Dated: August 24, 2020                        Respectfully submitted,

21

22                                                 /s/ Jeffrey T. Hammerschmidt________________
                                                   Jeffrey T. Hammerschmidt
23
                                                   Attorney for Defendant,
24                                                 BRYAN CONNOR HERRELL

25

26

27

28




                                                       6
Case 1:17-cr-00301-DAD-BAM Document 43 Filed 08/25/20 Page 7 of 21




                     Exhibit A
      Case 1:17-cr-00301-DAD-BAM Document 43 Filed 08/25/20 Page 8 of 21


Janice and Wayne Herrell
6314 South Salida Street
Aurora, Colorado 80016
303-919-6448 and 720-979-8375
wherrelll@msn.com


March 10, 2020

Honorable Judge Dale A. Drozd
Judge of United States District Court Eastern District of California
2500 Tulare Street
Fresno, California 93721

Re: Sentencing of Bryan Connor Herrell, Case No. 1:17-cr-00301

Dear Honorable Judge Drozd,

This document is written entirely by the parents of Bryan Herrell, without any input at all
from Bryan. He has no knowledge we have written this. We hope and pray the information we
are providing will assist in determining an appropriate sentence and placement for Bryan.
Bryan's mother (Janice Herrell) is a certified Family Nurse Practitioner with advanced
knowledge and specialized experience in the Autism disorder. Her experience with Autism will
be discussed in more detail later in this document.

The Bryan we know is a kind, caring, trustworthy, and loyal son. We also know that is not the
impression you get when reading his California Felony case involving his computer and online
activities. Bryan became a totally different person online, compared to the Bryan off his
computer. The following information on Bryan Herrell is presented to the best of our
knowledge and memory. We apologize for its length, but we want you to know our son.

Bryan Herrell's Strengths and Work History
Bryan lived with his parents (Janice and Wayne Herrell) and disabled brother (Benjamin Herrell)
until his arrest in November 2017. His brother Benjamin has severe Autism (non-verbal,
cognitive deficits) and a seizure disorder. Bryan has assisted with the care of his older brother
almost his whole life. Bryan never complained about helping his brother, but instead he would
offer to help. Bryan's calm sweet mannerisms towards Benjamin made their relationship
unique and special. Bryan dealt with a lot of name calling and mean comments from other kids
growing up, with much of it, but not all, centering around his brother 's abnormal behaviors.
We saw the hurt and pain Bryan endured. Despite it all, Bryan's nurturing and kindness
towards Benjamin got stronger. Bryan's 4th grade teacher noticed he was playing with the
hearing-impaired children and was helping them as needed. The teacher remarked how kind
he was to everyone in the room. Bryan started learning sign language to communicate with the
hearing impaired. When Bryan was old enough and demonstrated he was responsible (6 th
grade), he started getting Benjamin off the special needs school bus and would watch him until

                                                1
      Case 1:17-cr-00301-DAD-BAM Document 43 Filed 08/25/20 Page 9 of 21


we got home from work. Bryan's older sister was in after-school activities or in college, so we
counted on Bryan to care for Benjamin. Bryan's work history includes caring for his brother
Benjamin, assisting us with his grandmother in her declining years, and working on his uncle's
farm one summer. Bryan would take his own money and buy items for Benjamin. He also
worked with Benjamin on life skills. During high school, Bryan took his brother to Speech
Therapy 1-2 times a week for several years.

After graduating high school, Bryan took care of Benjamin 32- 40 hours a week, while we
worked. Benjamin's severe autistic behaviors and seizure disorder both require continuous
supervision and daily medication. Bryan took excellent care of Benjamin and Benjamin was
always in a good mood. Benjamin never had a seizure under Bryan's care, which was not true
when he attended Adult Day Care. Bryan's responsibilities included bathing, feeding, dressing,
laundry, reading books, and working puzzles for 8-9 hours a day. Benjamin's high level of care
and difficult behaviors made it impossible for us to find an Adult Day Program to keep Benjamin
so we could remain employed. We never wanted to place a burden on Bryan in caring for his
brother, but Bryan offered, and we knew he did an excellent job. We checked on both boys
throughout the day by way of phone calls and home visits. Mom worked from home one day a
week.

Bryan was always very kind to Benjamin. He was always trying to make life better for his
brother. We gave Bryan money as pay for his care of Benjamin. He never hesitated to use his
own money to buy things for Benjamin. Examples of items include: two Ikea mattresses,
clothing, food, pillows, blankets, toys, and a backyard kid's swimming pool to sit in when it was
hot outside.

For several years Bryan also helped in the care of his grandmother. Bryan was the one we
asked to drive to her Nursing Home facility and take her to medical appointments or bring her
to our home when we were unable to do so. Bryan was always kind and respectful to her and
her elderly friends. Bryan would push his grandmother in a wheelchair during weekly shopping
trips to Costco and the mall. Many of the antiques and coins (silver coins, other collectable
coins) in our home we inherited from her. Up until her death in 2012, she gave Bryan money
and silver dollars, etc. because he helped her so much.

Bryan was always the quiet, polite person. We never saw or heard of Bryan arguing or using
foul language. His teachers spoke well of him. He was especially praised for his kindness
towards others and above average academic ability (in the gifted classes) during elementary
and middle school. In high school his teachers said he hardly ever spoke in class and appeared
to hang out by himself, but always described him as helpful and kind. He appeared to start
losing his desire to attend college his senior year, but he applied to four colleges and was
accepted to all four. He started college seeking a degree in Special Education (received partial
academic scholarship) but did not complete his first semester. He was passing his classes, but
his deficits in social skills made it difficult for him to socialize and make friends. He did not want
to leave his dorm room even to go eat. He was living a life of social isolation and we worried
about him becoming more withdrawn and depressed. We thought being in a dorm would make

                                                  2
     Case 1:17-cr-00301-DAD-BAM Document 43 Filed 08/25/20 Page 10 of 21


his life better, but he had no idea how to effectively communicate or socialize with other
people. He was miserable and stayed in his room as much as he could, avoiding people
whenever possible. We asked him to come home and he immediately said yes. Once home
Bryan resumed taking care of Benjamin again and he started looking into apprenticeship trade
programs, especially electrician apprenticeships. We paid Bryan in the form of room and board
and spending cash for helping with the care of Benjamin and other tasks we asked him to do.
Bryan was also given cash, gift cards, and clothing for his birthday and holidays. On his birthday
before his arrest in Nov 2017, we gave Bryan$ 800.00 in cash, approximately 8-10 gift cards of
various amounts and places, and several pieces of clothes. Years prior we opened a savings
account for Bryan and when he graduated from high school the balance was such it would pay
for one year of school at most colleges. Bryan was given the money (not used to pay for
college) and he put it in his own bank account to use as he wanted. We trusted Bryan with
every item in our home and never had a reason not to. Bryan was allowed to go into any room
in our home and often he needed to get medication, or money to pay other caregivers for
Benjamin. Bryan never stole from his parents and he had every opportunity to do so if he
wanted to. Gold and silver jewelry, silver and other collectable coins, crystal glass, and some
antiques were in open site and he never touched them. We trusted Bryan then and we have no
reason not to trust him today. We could always count on Bryan to help us when we needed it.
Many times, I (Mom) would accidently leave my pager, cell phone, or notes at home and I
would ask Bryan to go in my bedroom and search for the item and bring it to me. I could always
count on him to do what I asked. He never got angry, mean, or said no.

We recognize the seriousness of his charge. We are devastated and still trying to understand
why Bryan would be involved in any criminal activity. We believe it is a combination of many
factors that led him to do what he did. He was not raised in a criminal environment. He was
taught to respect the law, be truthful, be kind and caring for others, and overall be a good
person. Our family has never been involved in any criminal activity and Bryan has had no
exposure to drugs, guns, violence, or any other activities associated with crime. Instead, we
stressed the importance of working hard, getting a good education, and being a good person.
He saw his parents working long hours and trying to manage the care of a severely disabled son
(Benjamin) while dealing with other family difficulties. We could not imagine any child of ours
being involved in crime and were shocked to learn of his online activities while we were at
work. We fault Bryan, but we also fault ourselves for not doing a better job of monitoring his
online activities and for not effectively communicating to Bryan the importance of living a life
with moral integrity. We also feel responsible because we did not give enough attention to
Brvan, but instead focused more on other familv members or work. We are heartbroken, but
our love and support of Bryan has not changed. We miss him so much and really want him
home as soon as possible.

We will provide financial support and a home for Bryan to return to. We will see he receives
the appropriate counseling services to be a good citizen in society. We will also assist him in
finding training and employment with the goal of him becoming self-sufficient and staying away
from crime. Bryan was always there for us when we needed help caring for Benjamin and we
always will be there for him.

                                                3
     Case 1:17-cr-00301-DAD-BAM Document 43 Filed 08/25/20 Page 11 of 21




Psychosocial History (Autism Spectrum Disorder- ASD) and Bryan Herrell
We believe Bryan's underlying mental disorder, Autism Spectrum Disorder (ASD) led to his
criminal behavior. Autism Spectrum is a social, communication, and mental deficit disorder with
a wide continuum of symptoms and severity, from barely noticeable to drastically severe.

When Bryan was born, his Pediatrician referred us to a Genetic Counselor and Neurologist. We
were told Bryan's chances of having some form of Autism could be as high as 50%, since his
brother Benjamin was a male with diagnosis of severe Autism and being non-verbal. When
Bryan developed language appropriate for his age, we were convinced he was normal, but over
time and multiple medical appointments, health care providers voiced their concerns over
Bryan's behaviors placing him in the Autism Spectrum (Asperger's Syndrome).

 It was obvious before Bryan was to start kindergarten, he lacked the ability to initiate
communication and socialize with children his age. But everyone was pleased that Bryan, in
contrast to Benjamin, could talk and had no apparent learning disabilities. His cognitive abilities
were above average. We did not start Bryan in Kindergarten until he was 6 years old (under
advice of his Pediatrician) because he did not want to talk to anyone outside the family, not
even to his Pediatrician. We chose, as advised by multiple health care providers, not to label
Bryan with Autism, but instead raise him as a normal child because he was so high functioning.
We were also informed high functioning individuals with ASD signs and symptoms can improve
over time and lead productive lives. His Pediatrician thought labeling Bryan with Autism or any
communication/social disorder could only cause harm with nothing to gain. We had resisted
labelling Benjamin as Autistic, and only allowed it when his school said it was necessary to get
services in the Special Education department. At the time, the standard of care and advice of
medical professionals was to not label Bryan with any social/communication disorder like
Autism because this could prevent future jobs, cause insurance issues, complicate serving in the
military, getting into gifted programs, and there was no benefit to him being labeled with such
a devastating diagnosis. We were informed there is no cure for ASD, and we should focus on
improving Bryan's ability to communicate and socialize with others.

In elementary school Bryan was merely labeled shy, but as he got older it became more
apparent that he was not able to interact (socialize) and make friends like his peers. We
arranged play/activity groups and signed him up for sports such as basketball, football, and
soccer in hopes of improving his social skills. Bryan took an interest in playing the game of
basketball but showed no interest in the players themselves. At a very early age, Bryan
developed an intense interest in anything related to collectible cards. He was given many sports
and game cards over the years because that seemed to be his only interest.

We thought card collecting and participating in competition card games such as Yugioh would
improve his interactions with others, but it appeared he was only into the cards and not
interested in any of the people connected with them. Years later we found out this interest in
objects over people is very typical of people with Autism Spectrum or Asperger's Syndrome. In

                                                4
     Case 1:17-cr-00301-DAD-BAM Document 43 Filed 08/25/20 Page 12 of 21


addition, Bryan's narrow focus of interest in one activity (i.e. cards) is also typical of individuals
with ASD.

Many people with high functioning Autism (ASD - Autism Spectrum Disorder) desperately want
to fit in and be considered normal, so they will deny all association with Autism. Bryan is one of
these individuals. He saw his nonverbal older brother being called a variety of degrading names,
and no one would want to see himself so disabled as Benjamin. Because Bryan is so high
functioning in the Autism Spectrum Disorder, his disability is often missed by those not familiar
with its adult presentation. In addition, Bryan has learned over the years to simulate a normal
response in a typical social situation (called camouflaging), and even in the counselling sessions
as a teenager he would say he knew the "right answers the counselors wanted to hear". He
wants someone to pay attention to him, but he is unable to fully comprehend the
consequences of his actions or words on another person. It is not that he does not have
empathy, but he cannot pick up social cues of others to fully understand their emotions.

Bryan has struggled his whole life to really express how he feels. He never talked very much
growing up, and conversations usually consisted of questions followed by short responses from
Bryan. His frequent answer to any question was "what's the point"? He never smiled or
laughed much any time in his life, and as he grew older, the smiles became faint and extremely
rare. We cannot remember the last time we saw him laugh; we believe it was in elementary
school. In high school there were times he appeared to have tears in his eyes, but he would
deny there was a problem no matter how much we tried to get him to talk. On more than one
occasion we would take him to his Pediatrician and express concerns of possible Depression or
maybe Attention Deficit Disorder and Bryan would be referred to a Counselor. Bryan would
always deny having problems to anybody who asked - parents, physician, or counselor.
Knowing that depression is often diagnosed in individuals with ASD, starting in high school we
constantly worried about Bryan being depressed.

Bryan's criminal activity was on his computer while we were at work or asleep. We know Bryan
never drank alcohol, smoked marijuana, or took any drugs of any kind. We obviously missed
what he was doing on his computer, but we know he never took any drugs of any kind, nor did
he sell drugs. Bryan made it clear to all that knew him, he was against all of it. Since his arrest
in 2017 (after we were informed by his attorney in Colorado that he was a moderator on Alpha
Bay) Bryan said, "he made money off criminals on the dark web and he was not selling drugs
to people". We believe Bryan did not fully comprehend the consequences that resulted from
his actions on his computer. When he got in trouble earlier in Mississippi and was released
without charges, we asked the court to require Bryan to seek counseling. This did not happen,
so I arranged for Bryan to see a Psychologist in Colorado. Bryan was arrested before he could
be seen.

Supportive Family of Bryan Herrell
Older brother: Benjamin Herrell (has severe autism, cognitive deficit, and seizure disorder).
Benjamin misses Bryan. Benjamin daily taps the wall photo of Bryan and walks into Bryan's



                                                  5
     Case 1:17-cr-00301-DAD-BAM Document 43 Filed 08/25/20 Page 13 of 21


room looking for him. Benjamin and Bryan have a unique special bond that symbolizes their
love and care for each other.
Older sister: Morgan Herrell (gifted in all academic areas, sports, an outgoing personality with
many friends). BA Degree from Yale University, MA and JD degree from University of Chicago
School of Law. Air Force Officer.
Father: Wayne Herrell. Age 65. Bachelors and Master's degree. Retired Air Force Officer with
20 years' service, currently employed with a Denver IT Firm.
Mother: Janice Herrell. Age 64. 10 year Air Force veteran. Bachelors, Masters, and Post
Master's degrees in Nursing. Masters of Science in Nursing degree from the University of
California at San Francisco and Post Master's Family Nurse Practitioner from Clarkson College-
University of Nebraska. My education also includes several semesters in a PhD program
focusing on Sensory Integration Dysfunction related to the Autism disorder. My employment as
an Advanced Practice Registered Nurse (APRN) includes over 30 years in hospitals, health
clinics, and faculty at two Universities as a Clinical Nurse Specialist and Family Nurse
Practitioner (CNS/FNP). I resigned my position (17 years at a Denver Hospital) after Bryan's
arrest to focus on my family. I have been identifying signs and symptoms of Autism Spectrum
Disorder for over 30 years.

My professional education, many years of clinical practice performing medical history and
physicals as a licensed/certified Family Nurse Practitioner, experience raising another child with
Autism, and discussions with multiple professionals over the years about Bryan's signs of
Autism support the diagnosis of Autism Spectrum Disorder. We would support an evaluation by
a Psychologist (expert in Autism Spectrum such as a Forensic Psychologist) if the court
questions the diagnosis of Autism Spectrum Disorder and this diagnosis effects sentencing and
placement, and thus assist in Bryan's rehabilitation. The Forensic Scientist would want to talk
to us regarding Bryan's history. Also, this letter from Bryan's parents would be helpful.
Otherwise, Bryan's strength is his cognitive academic ability and his rehabilitation would benefit
from Occupational Training, such as an Electrician Apprenticeship. Bryan needs to be
surrounded by positive role models who make good decisions in life, and not lifetime criminals
to learn from.

Our Family (Herrell family) is currently enrolled in a DNA microarray study related to Autism
because of our strong family history of diagnosed Autism and/or symptoms suggestive of ASD
in immediate and extended family members. Bryan has not been able to participate because
he has been incarcerated.

In summary, over the last 2.5 years (since Bryan's arrest 14 Nov 2017) we have experienced
devastating grief that we compare to the unexpected loss of a family member, but worse
because we blame ourselves for not preventing it. We are still trying to understand how
someone barely out of high school could commit the crime he did, entirely on a computer,
doing so while he cared for his severely disabled brother (and he provided excellent care, better
than any agency care provider we had in the home). The Bryan we know was not the Bryan
online on his computer. It is like Bryan became a different person online. Bryan never used,
produced, distributed, or sold drugs, nor did he have any exposure to them. Bryan was home

                                                6
     Case 1:17-cr-00301-DAD-BAM Document 43 Filed 08/25/20 Page 14 of 21


with us in the evenings and on weekends. We felt sorry for Bryan because he didn't have
friends that he could call or do activities with, and he appeared lonely and sad to all that knew
him. Bryan hung around with his parents and his brother, not other peers. We believe Bryan's
dark web activities gave him feelings of power and acceptance, something he could not achieve
in life off his computer. We also believe Bryan did not fully comprehend the results of his
actions on the computer. Since then Bryan has expressed his deep remorse for his deeds and
has apologized. Bryan needs to be around positive role models in a supportive environment (i.e.
home with his family) where the importance of making good decisions, and the consequences if
not, are taught. At home with his brother, parents, and at times his sister (Air Force Officer) he
will get the love and financial support he will need to get his life on a good path, away from
crime. All his activities would be strictly monitored and supervised by his parents (mother,
retired, would be home with Bryan). We know Bryan's felony record will limit his future, but
we do not want a lengthy prison sentence to dominate his life. For the past 2.5 years Bryan has
been in custody, moving around between multiple jails with nothing to give him or us hope for
the future. We have seen Bryan become more withdrawn, appearing hopeless and depleted of
all emotion. On two separate occasions when we were able to visit him in prison, we noticed
he had injuries. One injury occurred when he was beat up in jail because he was white, and
with the other injury, we are not sure what happened. We know for sure Bryan never started
or caused any fight. Bryan is very passive, never wanting to argue or confront anyone. We do
not think any good can come out of him going to prison, for Bryan, our family, or the
community. Without a significant reduction in prison time by the Court, it is very likely we will
never see him out of prison due to our age. Please give us a second chance with Bryan.

With the love and support from his family, professionals in the community to assist with
counseling, and vocational training he can still become a positive community member and live a
life of integrity. We believe the best place for Bryan's rehabilitation is home with his family.
The lives of every family member, not only Bryan, have been drastically affected and we all
need some signs of hope for the future.

We also request Bryan be allowed to Self-Report to the place he is sentenced. Please allow this
to happen. Our family needs this, maybe more than Bryan. We will make sure he reports as
instructed.

Thank you for taking the time to read this document and for considering it in determining his
sentence.

Respectfully,

Janice and Wayne Herrell




                                                7
Case 1:17-cr-00301-DAD-BAM Document 43 Filed 08/25/20 Page 15 of 21




                      Exhibit B
Case 1:17-cr-00301-DAD-BAM Document 43 Filed 08/25/20 Page 16 of 21
Case 1:17-cr-00301-DAD-BAM Document 43 Filed 08/25/20 Page 17 of 21
Case 1:17-cr-00301-DAD-BAM Document 43 Filed 08/25/20 Page 18 of 21
Case 1:17-cr-00301-DAD-BAM Document 43 Filed 08/25/20 Page 19 of 21




                      Exhibit C
     Case 1:17-cr-00301-DAD-BAM Document 43 Filed 08/25/20 Page 20 of 21




-r




                                                                    ul-'l7l(I/)      ,r
                                                      GL,l>-Q..._    ~       ""-.(,.,4

                                                                     ~
                                                                    u~                              '; ,I\,



                                                                     ~                        w {'J\.)l J
                                                                                  l.tow       M,v(, l..\.     0
                                                                                  ... (,)IJ
      Case 1:17-cr-00301-DAD-BAM Document 43 Filed 08/25/20 Page 21 of 21

Janice and Wayne Herrell
6314 South Salida Street
Aurora, CO 80016
303-919-6448 and 720-979-8375
wherrelll@msn.com

Aug 23, 2020

Honorable Judge Dale A. Drozd
Judge of United States District Court Eastern District of California
2500 Tulare Street
Fresno, California 93721

Re: Sentencing of Bryan Connor Herrell, Case No. 1:17-cr-00301

Dear Honorable Judge Drozd,

           We'd like to give you an update on our son Bryan and tell you we are so very gratefu l that we
have been able to have this time with him back in our home. These last few weeks, we have made good
use of the limited time we have, catching up on his healthcare needs after over 2 ½ years in
confinement. Bryan has been steadfastly sticking to a very healthy diet and exercise. We know he
developed vision problems during his incarceration, and we've finally gotten him eyeglasses, plus
medical and dental exams. Due to our strong family history of diabetes, stroke, and heart disease, he is
being evaluated with a physical exam and lab work. He also will be getting surgery on his gums soon; we
have a consultation scheduled the afternoon of September 16, 2020.
           We can see Bryan has changed a lot since he was taken in 2017; he is aware of his boundaries
and does not at all try to push them. He knows he has a difficult path ahead with many uncertainties,
but he's determined to make the best of whatever opportunities he can in terms of learning an honest
trade and how to manage his life. This whole experience has given him an increased sense of empathy
for the feelings of others. He realizes now that his internet actions had real life consequences on real
people, and that these things matter. There is a certain amount of shame and remorse of course, but he
is resisting the tendency to freeze in that stage. He is working on re-ordering his life in a constructive
way.
           In summary, we, and Bryan, desire nothing more than to bring something positive out of the
sad events of these lost years. We want to do whatever we can to help him get on the right track, and
we deeply appreciate anything that can be done during his sentencing and placement phase that moves
him in that direction.
           Again, our heartfelt gratitude for granting his re lease to us.

Respectfu Ily,

Janice and Wayne Herrell
